DETAILED ACTION
Applicant’s amendment and arguments filed March 3, 2022 is acknowledged.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 10-16, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Panteleev et al. (hereinafter Panteleev) (U.S. Patent Application Publication # 2020/0366419 A1).
Regarding claims 1, 10, and 19, Panteleev teaches and disclose an apparatus and method, comprising: transmitting a physical sidelink control channel (PSCCH) including a 1st-stage sidelink control information (SCI) over a sidelink from a transmission user equipment (Tx UE) (UE1, figure 1A) to a reception user equipment (Rx UE) (UE2, figure 1A) (abstract; “…a 1st-stage SCI received from a second UE via a PSCCH…”; [0026]; “…the UEs 101 and 102 may further directly exchange communication data via…a Physical Sidelink Control Channel (PSCCH), a Physical Sidelink Shared Channel (PSSCH)…”; [0064]; teaches transmitting a PSCCH including a 1st-stage SCI over a sidelink from a first UE to a second UE; figure 1A); and 
transmitting a physical sidelink shared channel (PSSCH) that is associated with the PSCCH and multiplexed with a demodulation reference signal (DMRS) ([0048]; [0053]; [0064]; teaches transmitting a PSSCH with DMRS), 
wherein the 1st-stage SCI indicates a first PSSCH DMRS pattern of the DMRS multiplexed with the PSSCH ([0053]; [0064]; teaches the 1st-stage SCI indicates the PSSCH DMRS pattern; claim 4). 

Regarding claims 2, 11, and 20, Panteleev further teaches and discloses receiving a configuration of one or more PSSCH DMRS patterns associated with a resource pool, wherein the 1st-stage SCI indicates one of the one or more PSSCH DMRS patterns as the first PSSCH DMRS pattern ([0053]; [0061]; [0064]; teaches the DMRS pattern is associated with a resource pool and the 1st-stage SCI indicates the PSSCH DMRS pattern; claim 4). 

Regarding claims 3 and 12, Panteleev further teaches and discloses determining the first PSSCH DMRS pattern from the one or more PSSCH DMRS patterns based on feedback information on a channel condition of the sidelink and/or a preferred PSSCH DMRS pattern from the Rx UE ([0053]; [0064]; teaches the preferred PSSCH DMRS pattern in the 1st-stage SCI; claim 4). 

Regarding claims 4 and 13, Panteleev further teaches and discloses transmitting a 2nd-stage SCI carried by a sequence-based signal ([0053]; [0062]; [0064]; teaches transmitting the 2nd-stage SCI using the DMRS sequence). 

Regarding claims 5 and 14, Panteleev further teaches and discloses transmitting a 2nd-stage SCI carried on the DMRS multiplexed with the PSSCH ([0053]; [0062]; [0064]; teaches transmitting a PSSCH with DMRS). 

Regarding claims 6 and 15, Panteleev further teaches and discloses wherein the PSSCH includes channel state information (CSI) of a sidelink from the Rx UE to the Tx UE ([0045]; [0064]; teaches a CSI). 

Regarding claims 7 and 16, Panteleev further teaches and discloses wherein the PSSCH includes a 2nd-stage SCI carrying CSI of a sidelink from the Rx UE to the Tx UE ([0045]; [0064]; teaches a CSI). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Panteleev et al. (hereinafter Panteleev) (U.S. Patent Application Publication # 2020/0366419 A1) in view of HWANG et al. (hereinafter Hwang) (U.S. Patent Application Publication # 2020/0359375 A1).
Regarding claims 8 and 17, Panteleev discloses the claimed invention, but may not expressly disclose performing a channel busy ratio (CBR) measurement over resources defined by a resource pool, wherein resources for physical sidelink feedback channel (PSFCH) are excluded for the CBR measurement.
Nonetheless, in the same field of endeavor, Hwang teaches and suggests performing a channel busy ratio (CBR) measurement over resources defined by a resource pool, wherein resources for physical sidelink feedback channel (PSFCH) are excluded for the CBR measurement. ([0340]; [0341]; teaches performing CBR measurements).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate performing CBR measurements as taught by Hwang with the apparatus and method as disclosed by Panteleev for the purpose determining PSFCH transmission, as suggested by Hwang.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Panteleev et al. (hereinafter Panteleev) (U.S. Patent Application Publication # 2020/0366419 A1) in view of ZHANG et al. (hereinafter Zhang) (U.S. Patent Application Publication # 2021/0168574 A1).
Regarding claims 9 and 18, Panteleev discloses the claimed invention, but may not expressly disclose transmitting a sidelink primary synchronization signal (S-PSS) that is an M-sequence generated using a polynomial of x7 + x4 + 1 and a cyclic shift of 22 or 65. 
Nonetheless, in the same field of endeavor, Zhang teaches and suggests transmitting a sidelink primary synchronization signal (S-PSS) that is an M-sequence generated using a polynomial of x7 + x4 + 1 and a cyclic shift of 22 or 65 ([0289]; Table 12-1; teaches “…The SL PSS m-sequence, s(n), can be generated from polynomial f(x) = x7 + x4 + 1… The cyclic value for dSL-PSS (n) can be choose from the following values [22, 65, 87]…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a SL PSS m-sequence generated using the polynomial and cyclic shift values as taught by Zhang with the apparatus and method as disclosed by Panteleev for the purpose of V2X UE implementation by providing SL synchronization signal, as suggested by Zhang.

Response to Arguments
Applicant’s arguments,  filed March 3, 2022, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Panteleev et al. (U.S. Patent Application Publication # 2020/0366419 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
May 25, 2022